Exhibit 10.1

 

AMENDED AND RESTATED BUSINESS MANAGEMENT
AND SHARED SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED BUSINESS MANAGEMENT AND SHARED SERVICES AGREEMENT
(this “Agreement”) is made and entered into as of December 4, 2012, by and
between TRAVELCENTERS OF AMERICA LLC, a Delaware limited liability company (the
“Company”), and REIT MANAGEMENT & RESEARCH LLC, a Delaware limited liability
company (“RMR”).

 

WHEREAS, the Company and RMR are parties to an Amended and Restated Business
Management and Shared Services Agreement, dated as of January 25, 2010 (the
“Amended Agreement”); and

 

WHEREAS, the Company and RMR wish to amend and restate the Amended Agreement as
hereinafter provided;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree that the Amended Agreement is
hereby amended and restated as follows:

 

Section 1.          Management Services.

 

1.1          Management Services to be Rendered.  Subject to the terms and
conditions hereinafter set forth, the Company hereby continues to engage RMR to
provide the business management and shared services contemplated by this
Agreement with respect to the Company’s business and operations, and RMR hereby
accepts such continued engagement.  RMR shall provide the Company with the
management services described below (each, a “Service”, and collectively, the
“Services”), in each case to the extent requested by the Company:

 

(a)           Property Maintenance and Repairs.  Advice in obtaining, when
appropriate, the services of property managers or management firms to perform
customary property management services with regard to the hospitality and fuel
service facilities (each a “Travel Center”) operated, leased or owned by or
otherwise in the possession of the Company or any subsidiary thereof;
performance of such supervisory, evaluation or monitoring services on behalf of
the Company with respect to the activities of those property managers or
management firms as would be performed by a prudent operator, owner or lessee in
the Company’s business, including, but not limited to, supervising the
activities of property managers or management firms, reviewing the maintenance
and renovation needs for governmental or regulatory compliance at the Company’s
properties, assessing capital and engineering projects, property inspections,
and participating in property management budgeting, but excluding the actual on-

 

--------------------------------------------------------------------------------


 

site property management functions performed by Company personnel, property
managers or management firms.

 

(b)           Site Selection, Etc.  Advice in site selection of properties on
which new Travel Centers may be developed, and in the identification and
acquisition of new and existing Travel Centers and travel center companies.

 

(c)           Accounting Support.  Advice and assistance with accounting, tax,
audit and financial reporting of the Company, including, without limitation,
advice and assistance in:  (i) setting up and maintaining systems for financial
record keeping; (ii) conducting the administration of the day-to-day bookkeeping
and accounting functions as are required for the proper management of the assets
of the Company; (iii) establishing and implementing internal audit functions;
(iv) contracting for and supervising the process for independent annual audits;
and (v) preparation of financial reports as may be required by any governmental
authority in connection with the ordinary conduct of the Company’s business,
including, without limitation, periodic reports, returns or statements required
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the
Internal Revenue Code of 1986, as amended, the securities and tax statutes of
any jurisdiction in which the Company is obligated to file such reports, or the
rules and regulations promulgated under any of the foregoing.

 

(d)           Capital Markets, Financing and Strategic Advice and Assistance.

 

(i)            Equity Capital Markets.  Advice and assistance relating to equity
capital raising transactions, but not including solicitation of investors as a
broker, dealer or underwriter in any capital raising transactions.

 

(ii)           Debt Financing.  Advice and assistance relating to revolving
lines of credit and other issuances of indebtedness.

 

(iii)          Strategic.  Advice and assistance relating to possible business
and strategic opportunities as may come to the attention of the Company or RMR,
including, without limitation, acquisitions, joint ventures, dispositions and
other strategic transactions.

 

(iv)          Investigation.  Investigation and evaluation of financing,
refinancing, leasing and other business opportunities, and making
recommendations concerning these opportunities.

 

(e)           Cash Management.  Advice and assistance in:  (i) operating and
managing the Company’s collection systems, cash concentration systems and
electronic disbursements; (ii) maintaining bank accounts, including opening and
closing of operating, security deposits, local depository and petty cash
accounts; (iii) bank administration; and (iv) maintaining bank relationships.

 

(f)            Human Resources.  Advice and assistance in management of the
Company’s 401(k) plan and other employee benefit plans, Company employee and
management recruitment, performance evaluation and establishment of salary,
bonus and other compensation scales and executive and staff employee structure.

 

2

--------------------------------------------------------------------------------


 

(g)           Insurance Administration.  Advice and assistance in:  (i) securing
all forms of insurance, including property, casualty and workers’ compensation;
(ii) managing insurance policies; (iii) negotiation of premiums and arranging
payment terms; (iv) managing claims; and (v) preparation of loss analysis.  The
amount and levels of insurance shall be determined in the sole and absolute
discretion of the Company.

 

(h)           Investor Relations.  Advice and assistance in the preparation and
coordination of:  (i) annual and other reports to shareholders;
(ii) presentations to the public; (iii) public relations; (iv) marketing
materials; (v) internet website; and (vi) investor relations services.

 

(i)            Regulatory Compliance.  Advice and assistance with compliance
with applicable legal and regulatory requirements, including, without
limitation, advice and assistance in preparation of financial reports as may be
required by any governmental authority in connection with the ordinary conduct
of the Company’s business.

 

(j)            Contracts.  Assistance in review and negotiation of and advice
concerning Company contracts and agreements, including, without limitation,
contracts in connection with the services described in subsections 1.1(b) and
(d), in each case, on behalf of the Company and in the furtherance of the
Company’s objectives.

 

(k)           Legal.  Advice and assistance in review of and advice concerning
Company contracts and agreements, coordination and supervision of all third
party legal services and oversight of processing of claims by or against the
Company.

 

(l)            Management Information Systems.

 

(i)            Applications Development.  Advice and assistance related to
development and maintenance of Company information technology system
applications, including, without limitation, intranet, financial, accounting and
clerical systems.

 

(ii)           Telecommunications.  Advice and assistance related to design,
operation and maintenance of network infrastructure, including telephone and
data transmission lines, voice mail, facsimile machines, cellular phones,
pager, etc.; negotiation of contracts with third party vendors and suppliers;
and local area network and wide area network communications support.

 

(iii)          Operations/Technical Support and User Support.  Advice and
assistance related to design, maintenance and operation of the computing
environment, including business specific applications, network wide
applications, electronic mail and other systems; managing the purchase and
maintenance of equipment, including hardware and software; configuration,
installation and support of computer equipment; and education and training of
the user community.

 

(m)          Research.  Advice and assistance in the conduct of market research
reports and special research assignments; investigation and evaluation of
financing, refinancing, leasing and other business opportunities; and making
recommendations concerning these opportunities.

 

3

--------------------------------------------------------------------------------


 

(n)           Securities Filings.  Advice and assistance in the preparation and
filing of periodic and other reports required to be filed by Sections 13 and 15
of the Exchange Act and the rules and regulations thereunder; advice and
assistance in the preparation, filing, distribution and posting of proxy and
consent materials pursuant to the Exchange Act and the rules and regulations
thereunder; and advice and assistance in the preparation and filing of all
offering documents (public and private), and all registration statements,
prospectuses or other documents filed with the Securities and Exchange
Commission (the “SEC”) or any state; it being understood that the Company shall
be responsible for the content of any and all of its offering documents and SEC
filings, and RMR shall not be held liable for any costs or liabilities arising
out of any misstatements or omissions in the Company’s offering documents or SEC
filings, whether or not material, and the Company shall promptly indemnify RMR
from any such costs or liabilities incurred by it.

 

(o)           Special Projects.  Advice and assistance in special projects and
such other services within the scope contemplated by this Agreement although not
expressly covered elsewhere in this subsection 1.1.

 

(p)           Supervision of Third Party Manager Arrangements.  Advice and
oversight concerning the Company’s relationship with any and all, current or
future, third party managers or owners of its current or future facilities or
properties.

 

(q)           Tax Administration.  Advice and assistance in the preparation,
review and filing of all federal, state and other required tax returns and tax
related matters. All tax matters shall be determined by the Company in its
absolute and sole discretion.

 

(r)            Third Party Advisors.  To the extent not specifically addressed
elsewhere in this subsection 1.1, advise, assist and oversee the retention of
counsel, consultants and other third party professionals on behalf of the
Company.

 

Notwithstanding anything herein, it is understood and agreed that the duties of,
and services to be provided by, RMR pursuant to this Agreement shall not include
(i) any investment management or related services with respect to any assets of
the Company as the Company may wish to allocate from time to time to investments
in “securities” (as defined in the Investment Advisers Act of 1940, as amended)
or (ii) any services that would subject RMR to registration with the Commodity
Futures Trading Commission as a “commodity trading advisor” (as such term is
defined in Section 1a(12) of the Commodity Exchange Act and in CFTC Regulation
1.3(bb)(1)) or affirmatively require it to make any exemptive certifications or
similar filings with respect to “commodity trading advisor” registration status.

 

1.2          Performance of Services.  RMR covenants that it will perform or
cause to be performed the Services in a timely, efficient and workmanlike
manner.  RMR further covenants that it will maintain or contract for a
sufficient staff of trained personnel to enable it to perform the Services
hereunder.  With the Company’s approval, RMR may retain third parties or its
affiliates to provide certain of the Services hereunder.  In such cases, and
notwithstanding anything herein to the contrary, the Company shall pay the fees
and costs of such third parties and reimburse RMR in accordance with subsection
1.4 for RMR’s actual out-of-pocket costs and expenses for arranging for such
Services (including, without limitation, the fees and costs of such

 

4

--------------------------------------------------------------------------------


 

third parties paid by RMR) to the extent the Company is not billed or does not
pay directly.  RMR shall be responsible for paying such affiliates for their
fees and costs in providing such Services unless otherwise approved by a
majority vote of the Independent Directors (as defined in the Company’s Bylaws,
as in effect from time to time) of the Company.  Any arrangements between RMR
and its affiliates for the provision of Services hereunder shall be commercially
reasonable and on terms not less favorable than those which could be obtained
from unaffiliated third parties.  All services shall be performed as requested
and/or authorized by the Company from time to time.

 

In performing its services hereunder with respect to the Company, RMR shall
adhere to, and shall require its officers and employees in the course of
providing such services to the Company to adhere to, the Company’s Code of
Business Conduct and Ethics, as in effect from time to time.  In addition, RMR
shall make available to its officers and employees providing such services to
the Company the procedures for the receipt, retention and treatment of
complaints regarding accounting, internal accounting controls or auditing
matters relating to the Company and for the confidential, anonymous submission
by such officers and employees of concerns regarding questionable accounting or
auditing matters relating to the Company, as set forth in the Company’s
Procedures for Handling Concerns or Complaints about Accounting, Internal
Accounting Controls or Auditing Matters, as in effect from time to time.

 

1.3          Compensation.

 

(a)           Payment for Services.  RMR shall be paid a fee for the Services
provided to the Company under this Agreement (the “Fee”) equal to the sum of
(i) 0.6% of the gross fuel margin and (ii) 0.6% of the total non-fuel revenues
(such gross fuel margin and total non-fuel revenues, collectively, “Revenues”)
of the Company and its subsidiaries determined in accordance with generally
accepted accounting principles in the United States.  The Fee shall be estimated
and paid monthly by the Company in advance based upon the prior calendar month’s
Revenues, and such payment shall be paid within 15 calendar days of the end of
the applicable prior calendar month unless otherwise agreed.  The calculation of
the fee for any month shall be based upon the Company’s monthly financial
statements and shall be in reasonable detail.  A copy of the computations shall
promptly be delivered to RMR accompanied by payment of the Fee thereon to be due
and payable.  The Fee shall be pro-rated for any partial month this Agreement
shall be in effect.

 

The aggregate annual Fee paid in any fiscal year shall be subject to adjustment
as of the end of that fiscal year.  On or before the 30th day after public
availability of the Company’s annual audited financial statements for each
fiscal year, the Company shall deliver to RMR a notice setting forth (i) the
Company’s Revenues for such year, (ii) the Company’s computation of the Fee
payable for such year and (iii) the amount of the Fee theretofore paid to RMR in
respect of such year.  If the annual Fee payable for said fiscal year exceeds
the aggregate amounts previously paid with respect thereto by the Company, the
Company shall pay such deficit amount to RMR at the time of delivery of such
notice.  If the annual Fee payable for said fiscal year as shown in such notice
is less than the aggregate amounts previously paid with respect thereto by the
Company, the Company shall specify in such notice whether RMR should

 

5

--------------------------------------------------------------------------------


 

(i) refund to the Company payment in an amount equal to such difference or
(ii) grant the Company a credit against the Fee next coming due in the amount of
such difference until such amount has been fully paid or otherwise discharged.

 

(b)           Payment Subordination.  No Fee payments shall be paid by the
Company to RMR if any of the contractual rent obligations of the Company or any
of its subsidiaries to Hospitality Properties Trust or any of its subsidiaries
(collectively “HPT”) pursuant to any lease agreement are past due.  Any Fee
payment unpaid as a result of the preceding sentence shall accrue interest until
paid at the Prime Rate (as defined below), and shall be automatically due and
payable: (i) when the condition preventing the payment of such Fee is no longer
in effect, (ii) upon any termination of the Agreement, or (iii) upon the
occurrence of any event of default by the Company enumerated in subsection 3.2
or a Change of Control (as defined in subsection 3.4) of the Company.  This
subsection 1.3(b) is only intended to define the relative rights of RMR and
HPT.  Without intending to limit the generality of the foregoing, nothing in
this subsection 1.3(b) shall: (i) impair, as between the Company and RMR, the
obligation of the Company to pay any amounts owing hereunder in accordance with
the terms hereof; or (ii) affect the relative rights of RMR and creditors of the
Company other than HPT.  For purposes of this Agreement, “Prime Rate” shall mean
the Prime Rate or base rate on corporate loans at large U.S. money center
commercial banks as published in The Wall Street Journal or, if publication of
such rate shall be suspended or terminated, Prime Rate shall mean the annual
rate of interest, determined daily and expressed as a percentage, from time to
time announced by one of the three largest national or New York State chartered
banking institutions having their principal office in New York, New York and
selected by RMR at the time such publication is suspended or terminated.  All
interest hereunder shall be calculated on the basis of actual days elapsed and a
360-day year.

 

1.4          Reimbursement.  Unless otherwise agreed, the Company will reimburse
RMR for (a) reasonable out-of-pocket travel and lodging expenses of RMR
personnel in providing the Services and (b) reasonable out-of-pocket third party
expenses incurred by RMR in connection with its performance of the Services and
for the Company’s share, if any, of technology infrastructure and internal audit
costs that are provided to the Company and to other customers of RMR, in each
case within 30 days of receipt of the invoice therefor, but only to the extent
that the Company shall have approved such expenses and costs.  RMR shall submit
to the Company such reports detailing said expenses and supporting receipts and
bills, or other suitable evidence, as may be reasonably requested by the
Company.

 

Section 2.          Limitations; Third Party Costs.

 

2.1          Limits of RMR Responsibility.  RMR assumes no responsibility other
than to render the services described herein in subsections 1.1 and 4.2 in good
faith and shall not be responsible for any action of the Company in following or
declining to follow any advice or recommendation of RMR.

 

2.2          Third Party Costs.  Except to the extent expressly provided herein
to the contrary, all third party costs incurred in connection with actions to be
taken by the Company shall solely be the responsibility of the Company,
including, but not limited to, all legal, auditing, accounting, underwriting,
brokerage, investor communications, and listing, reporting and

 

6

--------------------------------------------------------------------------------


 

registration fees or other costs of the SEC, any state or local governments, any
national securities exchange and the Financial Industry Regulatory
Authority, Inc.

 

2.3          Fidelity Bond.  RMR shall not be required to obtain or maintain a
fidelity bond in connection with the performance of its services hereunder.

 

Section 3.          Term; Termination.

 

3.1          Term.  This Agreement shall continue in force and effect until
December 31, 2013, and shall be automatically renewed for successive one year
terms annually thereafter unless notice of non-renewal is given by the Company
or RMR before the end of the term.  It is expected that the terms and conditions
may be reviewed by the Independent Directors of the Compensation Committee of
the Board of Directors of the Company at least annually.  Notwithstanding any
other provision of this Agreement to the contrary, this Agreement, or any
extension thereof, may be terminated pursuant to Sections 3.2 or 3.3.

 

3.2          Default; Bankruptcy; Etc.  At the option of the nondefaulting
party, this Agreement may be terminated immediately by written notice from the
nondefaulting party to the defaulting party if any of the following events shall
have occurred:

 

(a)           RMR or the Company shall have violated any provision of this
Agreement and, after written notice from the Company or RMR, as the case may be,
of the violation, shall have failed to cure the default within thirty (30) days;

 

(b)           a petition shall have been filed against RMR or the Company for an
involuntary proceeding under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, and that petition shall not have been
dismissed within ninety (90) days of filing; or a court having jurisdiction
shall have appointed a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of RMR or the Company for any substantial
portion of its property, or ordered the winding up or liquidation of its
affairs, and that appointment or order shall not have been rescinded or vacated
within ninety days of the appointment or order; or

 

(c)           RMR or the Company shall have commenced a voluntary proceeding
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall have made any general assignment for the benefit
of creditors, or shall have failed generally to pay its debts as they became
due.

 

3.3          Other Termination.  Notwithstanding any other provision of this
Agreement to the contrary, this Agreement, or any extension thereof, may be
terminated:  (a) by either party thereto upon sixty (60) days’ written notice to
the other party; and (b) by RMR upon five (5) business days’ written notice to
the Company if there is a Change of Control of the Company.  Any termination of
this Agreement by the Company pursuant to clause (a) of this subsection 3.3 must
be approved by a majority vote of the Independent Directors of the Compensation
Committee of the Board of Directors of the Company.  Any termination of this

 

7

--------------------------------------------------------------------------------


 

Agreement by RMR pursuant to clause (a) or (b) of this subsection 3.3 must be
approved by a majority vote of the directors of RMR.

 

3.4          Change of Control.  For purposes of this Agreement, a “Change of
Control” shall mean:  (a) the acquisition by any person or entity, or two or
more persons or entities acting in concert, of beneficial ownership (such term,
for purposes of this subsection 3.4, having the meaning provided such term in
Rule 13d-3 under the Exchange Act) of 9.8% or more, or rights, options or
warrants to acquire 9.8% or more, or any combination thereof, of the outstanding
common shares of the Company or other voting interests of the Company, including
voting proxies for such shares, or the power to direct the management and
policies of the Company, directly or indirectly (excluding RMR and its
affiliates and persons or entities that beneficially own 9.8% or more of the
Company’s outstanding common shares as of immediately prior to the execution and
delivery of this Agreement by the parties hereto); (b) the merger or
consolidation of the Company with or into any other entity (other than the
merger or consolidation of any entity into the Company that does not result in a
Change in Control of the Company under clauses (a), (c), or (d) of this
definition); (c) any one or more sales or conveyances to any person or entity of
all or any material portion of the assets (including capital stock or other
equity interests) or business of the Company and its subsidiaries taken as a
whole; or (d) the cessation, for any reason, of the individuals who at the
beginning of any 36 consecutive month period constituted the Board of Directors
of the Company (together with any new director whose election by the Board of
Directors of the Company or whose nomination for election by the shareholders of
the Company was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of any such period or whose
election or nomination for election was previously so approved) to constitute a
majority of the Board of Directors of the Company then in office; provided,
however, a Change of Control shall not include the acquisition by any person or
entity, or two or more persons or entities acting in concert, of beneficial
ownership of 9.8% or more, or rights, options or warrants to acquire 9.8% or
more, or any combination thereof, of the outstanding common shares of the
Company or other voting interests of the Company if such acquisition is approved
by the Board of Directors of the Company in accordance with the Company’s
organizational documents and if such acquisition is otherwise in compliance with
applicable law.

 

3.5          Action Upon Termination.  Except as provided in subsection 7.4,
from and after the effective date of any termination of this Agreement pursuant
to subsection 3.1, 3.2 or 3.3, RMR shall be entitled to no compensation for
services rendered hereunder for the pro rata remainder of the then current term
of this Agreement but shall be paid all compensation due for services performed
prior to the effective date of such termination, including, without limitation,
the then current year’s Fee through the date of termination, and the costs and
expenses incurred on or prior to such effective date.  Upon the expiration or
sooner termination of this Agreement, RMR shall, as promptly as practicable,
deliver to the Company all property and documents of the Company then in its
custody or possession.  This subsection 3.5 shall govern the rights, liabilities
and obligations of the parties upon termination of this Agreement; and, except
as provided in Section 7, a termination shall be without further liability of
either party to the other for breach or violation of this Agreement prior to
termination.

 

8

--------------------------------------------------------------------------------


 

Section 4.          Additional Services; Senior Executives.

 

4.1          Common Management.  The parties acknowledge and agree that certain
senior executives of the Company may be employees, officers or directors of both
the Company and RMR.  Each party shall be solely responsible for payment of
compensation to such senior executives for services rendered to or on behalf of
such party and the payment by the Company for services by senior executives who
are also senior executives of RMR shall be approved by majority vote of the
Independent Directors of the Compensation Committee of the Board of Directors of
the Company.

 

4.2          Additional Services.

 

(a)           To the extent requested by the Company, RMR shall make its
executive officers and directors who are not also senior executives of the
Company reasonably available to the Company for the provision of additional
services, including day-to-day activities enumerated in subsection 1.1.  The
parties acknowledge and agree that no additional compensation shall be due and
payable for any additional services requested by the Company and provided by
executive officers and directors of RMR pursuant to this subsection 4.2(a).

 

(b)           If, and to the extent that, the Company shall request RMR to
render services on behalf of the Company other than those to be rendered by RMR
in accordance with subsection 1.1 and subsection 4.2(a) of this Agreement, such
additional services shall be compensated separately on terms to be agreed upon
between RMR and the Company from time to time.

 

Section 5.          Prevention of Performance.  RMR shall not be determined to
be in violation of this Agreement if it is prevented from performing any
Services hereunder for any reason beyond its reasonable control, including,
without limitation, acts of God, nature, or of public enemy, strikes, or
limitations of law, regulations or rules of the federal or of any state or local
government or of any agency thereof.

 

Section 6.          RMR Restrictions.  Other than activities or arrangements
existing as of the date hereof or those consented to by the Company, RMR shall
not directly or indirectly provide any advice or assistance to any business or
enterprise that is competitive with the Company’s business, including, but not
limited to, any business or enterprise that manages or operates travel centers
along the North American highway system.  Subject to the immediately preceding
sentence, nothing herein shall prevent or restrict RMR from engaging in any
other activities or businesses or from providing management services to any
other person or entity.  In addition, nothing herein shall prevent any
shareholder or affiliate of RMR from engaging in any other business or from
rendering services of any kind to any other person or entity (including
competitive business activities).  For avoidance of doubt, nothing herein is
intended or shall be construed to prevent RMR from providing management services
to HPT, including services to HPT related to properties owned or to be owned by
HPT which may be leased, operated or managed by the Company or which may be
leased, operated or managed by competitors of the Company.

 

9

--------------------------------------------------------------------------------


 

Section 7.          Indemnification; Remedies.

 

7.1          By the Company.  The Company shall indemnify, defend and hold RMR,
and its shareholders, directors, officers, employees and agents harmless from
and against any and all damages, claims, losses, expenses, costs, obligations
and liabilities, including, without limiting the generality of the foregoing,
liabilities for all reasonable attorneys’, accountants’ and experts’ fees and
expenses incurred (collectively, “Losses and Expenses”) or suffered by them by
reason of or arising out of the course of performing the Services and any duties
on behalf of the Company and its subsidiaries as prescribed hereby, except for
matters covered by subsection 7.2 hereof.

 

7.2          By RMR.  RMR shall indemnify, defend and hold the Company and its
subsidiaries and their respective directors, trustees, officers, employees and
agents harmless from and against Losses and Expenses suffered by them by reason
of or arising out of any willful bad faith or gross negligence in the
performance of any obligation or agreement of RMR herein.  Any dispute, claim or
controversy between the Company and RMR as to whether RMR acted with willful bad
faith or gross negligence in the performance of any obligation or agreement of
RMR herein shall be arbitrated in accordance with Section 11, except that,
notwithstanding anything to the contrary in Section 11, the costs and expenses
of the prevailing party to such arbitration shall be paid by the non-prevailing
party to such arbitration.

 

7.3          Company Remedies.  Except as otherwise provided in subsection 7.2
hereof, RMR does not assume any responsibility under this Agreement other than
to render the Services called for under this Agreement in good faith.  Except as
otherwise provided in subsection 7.2 hereof, the Company’s remedy on account of
the failure of RMR to render the Services as and when required hereunder shall
be to terminate this Agreement; provided however, that if RMR acts with willful
bad faith or gross negligence, the Company’s remedy shall be to procure services
elsewhere and to charge RMR the difference between the reasonable increased
cost, if any, to procure new services, and the Fee, pro-rated, that would have
been payable to RMR had RMR performed such Services under this Agreement.

 

7.4          RMR Remedies.  Except as otherwise provided in subsection 7.1, the
Company does not assume any responsibility under this Agreement other than to
pay the Fee and other fees, compensation, costs and expenses payable by the
Company to RMR and satisfy the other obligations imposed upon it hereunder, in
each case, in accordance with the terms of this Agreement.  Except as otherwise
provided in subsection 7.1, RMR’s sole remedy on account of the failure of the
Company to satisfy its obligations in accordance with the terms of this
Agreement shall be to terminate this Agreement and receive the Fee payable for
the then remaining term of this Agreement and any other amounts then owing to
RMR by the Company.

 

Section 8.          Relationship of the Parties.

 

8.1          No Partnership or Joint Venture.  The parties are not partners or
joint venturers with each other and neither the terms of this Agreement nor the
fact that the Company and RMR and their respective affiliates have joint
interests in any one or more investments,

 

10

--------------------------------------------------------------------------------


 

ownership or other interests in any one or more entities, have common directors,
officers or employees or have tenancy relationships shall be construed so as to
make them partners or joint venturers or impose any liability as such on either
of them.

 

8.2          Conflicts of Interest.  The Company acknowledges and agrees that
RMR has certain interests that may be divergent from those of the Company,
including, without limitation, (a) the Company and its subsidiaries lease all or
substantially all of their real estate from HPT and may enter into additional
leases or other transactions with HPT, (b) RMR provides management services to
HPT pursuant to management agreements, and (c) RMR provides certain services to
Affiliates Insurance Company.  The parties agree that these relationships shall
not affect either party’s rights and obligations under this Agreement; provided,
however, the Company acknowledges and agrees that whenever any conflicts of
interest arise resulting from the relationships described in this subsection 8.2
or any such relationship as may arise or be present in the future by and between
the Company and any of RMR, affiliates of RMR or any publicly owned entity with
whom RMR has a relationship or contract: (i) RMR will act on its own behalf and
on behalf of HPT or such entity and not on the Company’s behalf; and (ii) the
Company shall make its own decisions and require and obtain the advice and
assistance of independent third parties at its own cost, as it may deem
necessary.

 

Section 9.          Records.  RMR shall maintain appropriate books and records
relating to Services performed pursuant to this Agreement, which books and
records shall be available for inspection by representatives of the Company upon
reasonable notice during ordinary business hours.

 

Section 10.        Assignment.  Neither party may assign this Agreement or its
rights hereunder or delegate its duties hereunder without the written consent of
the other party, except in the case of an assignment or delegation by RMR to a
corporation, partnership, limited liability company, association, trust, or
other successor entity which may take over the property and carry on the affairs
of RMR and which remains under the control of one or more persons who controlled
the operations of RMR immediately prior to such assignment or delegation.

 

Section 11.        Arbitration.

 

11.1        Procedures for Arbitration of Disputes.  Any disputes, claims or
controversies between the parties (a) arising out of or relating to this
Agreement or the provision of services by RMR pursuant to this Agreement, or
(b) brought by or on behalf of any shareholder of the Company (which, for
purposes of this Section 11, shall mean any shareholder of record or any
beneficial owner of shares of the Company, or any former shareholder of record
or beneficial owner of shares of the Company), either on his, her or its own
behalf, on behalf of the Company or on behalf of any series or class of shares
of the Company or shareholders of the Company against the Company or any
director, officer, manager (including RMR or its successor), agent or employee
of the Company, including disputes, claims or controversies relating to the
meaning, interpretation, effect, validity, performance or enforcement of this
Agreement, including this arbitration agreement, or the Company’s Limited
Liability Company Agreement or Bylaws (all of which are referred to as
“Disputes”), or relating in any way to such a Dispute or Disputes shall, on the
demand of any party to such Dispute be resolved through binding and final
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”)

 

11

--------------------------------------------------------------------------------


 

of the American Arbitration Association (“AAA”) then in effect, except as those
Rules may be modified in this Section 11.  For the avoidance of doubt, and not
as a limitation, Disputes are intended to include derivative actions against
directors, officers or managers of the Company and class actions by a
shareholder against those individuals or entities and the Company.  For the
avoidance of doubt, a Dispute shall include a Dispute made derivatively on
behalf of one party against another party.

 

11.2        Arbitrators.  There shall be three arbitrators. If there are only
two parties to the Dispute, each party shall select one arbitrator within 15
days after receipt of a demand for arbitration. Such arbitrators may be
affiliated or interested persons of such parties. If there are more than two
parties to the Dispute, all claimants, on the one hand, and all respondents, on
the other hand, shall each select, by the vote of a majority of the claimants or
the respondents, as the case may be, one arbitrator within 15 days after receipt
of a demand for arbitration. Such arbitrators may be affiliated or interested
persons of the claimants or the respondents, as the case may be. If either a
claimant (or all claimants) or a respondent (or all respondents) fail to timely
select an arbitrator then the party (or parties) who has selected an arbitrator
may request the AAA to provide a list of three proposed arbitrators in
accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten days from the date the AAA provides such
list to select one of the three arbitrators proposed by AAA. If such party (or
parties) fail to select such arbitrator by such time, the party (or parties) who
have appointed the first arbitrator shall then have ten days to select one of
the three arbitrators proposed by AAA to be the second arbitrator; and, if
he/they should fail to select such arbitrator by such time, the AAA shall
select, within 15 days thereafter, one of the three arbitrators it had proposed
as the second arbitrator. The two arbitrators so appointed shall jointly appoint
the third and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within 15 days of the appointment of the second
arbitrator. If the third arbitrator has not been appointed within the time limit
specified herein, then the AAA shall provide a list of proposed arbitrators in
accordance with the Rules, and the arbitrator shall be appointed by the AAA in
accordance with a listing, striking and ranking procedure, with each party
having a limited number of strikes, excluding strikes for cause.

 

11.3        Place of Arbitration.  The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.

 

11.4        Discovery.  There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators.

 

11.5        Awards.  In rendering an award or decision (the “Award”), the
arbitrators shall be required to follow the laws of The Commonwealth of
Massachusetts.  Any arbitration proceedings or Award rendered hereunder and the
validity, effect and interpretation of this arbitration agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be
in writing and may, but shall not be required to, briefly state the findings of
fact and conclusions of law on which it is based.

 

11.6        Costs and Expenses.  Except as provided in subsection 7.2 and to the
extent otherwise agreed by the parties, each party involved in a Dispute shall
bear its own costs

 

12

--------------------------------------------------------------------------------


 

and expenses (including attorneys’ fees), and the arbitrators shall not render
an award that would include shifting of any such costs or expenses (including
attorneys’ fees) or, in a derivative case or class action, award any portion of
the Company’s award to the claimant or the claimant’s attorneys.  Except as
provided in subsection 7.2 and to the extent otherwise agreed by the parties,
each party (or, if there are more than two parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

11.7        Final and Binding.  An Award shall be final and binding upon the
parties thereto and shall be the sole and exclusive remedy between such parties
relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators.  Judgment upon the Award may be entered
in any court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

11.8        Payment of Awards.  Any monetary award shall be made and payable in
U.S. dollars free of any tax, deduction or offset.  Each party against which the
Award assesses a monetary obligation shall pay that obligation on or before the
30th day following the date of the Award or such other date as the Award may
provide.

 

11.9        Beneficiary.  This Section 11 is intended to benefit and be
enforceable by the shareholders, directors, officers, managers (including RMR or
its successor), agents or employees of the Company and the Company and shall be
binding on the shareholders of the Company and the Company, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

 

13

--------------------------------------------------------------------------------


 

Section 12.        Consent to Jurisdiction and Forum.  This Section 12 is
subject to, and shall not in any way limit the application of, Section 11 or the
mandatory arbitration requirements of subsection 7.2; in case of any conflict
between this Section 12 and Section 11 or subsection 7.2, Section 11 or
subsection 7.2, as applicable, shall govern.  The exclusive jurisdiction and
venue in any action brought by any party hereto pursuant to this Agreement shall
lie in any federal or state court located in Boston, Massachusetts.  By
execution and delivery of this Agreement, each party hereto irrevocably submits
to the jurisdiction of such courts for itself and in respect of its property
with respect to such action.  The parties irrevocably agree that venue would be
proper in such court, and hereby waive any objection that such court is an
improper or inconvenient forum for the resolution of such action.  The parties
further agree and consent to the service of any process required by any such
court by delivery of a copy thereof in accordance with subsection 13.1 and that
any such delivery shall constitute valid and lawful service of process against
it, without necessity for service by any other means provided by statute or
rule of court.

 

Section 13.        Miscellaneous.

 

13.1        Notices.  Any notice, report or other communication required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given:  when delivered in person; upon confirmation of receipt when
transmitted by facsimile transmission; on the next business day if transmitted
by a nationally recognized overnight courier; or on the third business day
following mailing by first class mail, postage prepaid; in each case as follows
(or at such other United States address or facsimile number for a party as shall
be specified by like notice):

 

If to the Company, to:

 

TravelCenters of America LLC
24601 Center Ridge Road
Westlake, Ohio 44145
Attn:  President
Facsimile No.:  (440) 808-3301

 

If to RMR, to:

 

Reit Management & Research LLC
255 Washington Street
Newton, Massachusetts 02458
Attn:  President
Facsimile No.:  (617) 928-1305

 

13.2        Entire Agreement; Waiver.  This Agreement constitutes and sets forth
the entire agreement and understanding of the parties pertaining to the subject
matter hereof, and no prior or contemporaneous written or oral agreements,
understandings, undertakings, negotiations, promises, discussions, warranties or
covenants not specifically referred to or contained herein or attached hereto
shall be valid and enforceable.  No waiver of this Agreement or any provision of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby.  No

 

14

--------------------------------------------------------------------------------


 

waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision hereof (whether or not similar), nor
shall any such waiver constitute a continuing waiver unless otherwise expressly
provided.

 

13.3        Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and each of their respective
successors and permitted assigns.

 

13.4        Severability.  If any provision of this Agreement shall be held
invalid by a court with jurisdiction over the parties to this Agreement, then
and in that event such provision shall be deleted from the Agreement, which
shall then be construed to give effect to the remaining provisions thereof.  If
any one or more of the provisions contained in this Agreement or in any other
instrument referred to herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, then in that event, to the maximum
extent permitted by law, such invalidity, illegality or enforceability shall not
affect any other provisions of this Agreement or any other such instrument.

 

13.5        Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but both of which taken
together shall be considered one and the same instrument.

 

13.6        Amendments.  The Agreement shall not be amended, changed, modified,
terminated, or discharged in whole or in part except by an instrument in writing
signed by each of the parties hereto, or by their respective successors or
assigns, or otherwise as provided herein.

 

13.7        Third Party Beneficiaries.  Except as otherwise provided in
subsection 11.9, no person or entity other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

 

13.8        Governing Law.  This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of The Commonwealth of
Massachusetts applicable to contracts between residents of Massachusetts which
are to be performed entirely within Massachusetts.

 

13.9        Interpretation.  The Company and RMR agree and covenant to construe
the provisions of and give effect to this Agreement in such a manner to enable
HPT to continue to comply with its real estate investment trust qualification
requirements under applicable tax laws.

 

13.10      Captions.  The headings and titles of the various sections and
paragraphs of this Agreement are inserted merely for the purpose of convenience,
and do not expressly or by implication limit, define, extend or affect the
meaning or interpretation of this Agreement or the specific terms or text of the
section or paragraph so designated.

 

13.11      Survival.  The provisions of subsections 1.1(n) (relating to the
Company’s obligation to indemnify RMR for costs and liabilities incurred by RMR
arising out of any misstatements or omissions in the Company’s offering
documents or SEC filings and the Company’s absence of liability for any such
costs or liabilities), 2.1, 2.2, 3.5, 13.1, 13.4, 13.7,

 

15

--------------------------------------------------------------------------------


 

13.8, 13.9 and 13.11 and Sections 7, 11 and 12 of this Agreement shall survive
the termination hereof.

 

13.12      Equal Employment Opportunity Employer.  RMR is an equal employment
opportunity employer and complies with all applicable state and federal laws to
provide a work environment free from discrimination and without regard to race,
color, sex, sexual orientation, national origin, ancestry, religion, creed,
physical or mental disability, age, marital status, veteran’s status or any
other basis protected by applicable laws.

 

[Signature page to follow.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Business Management and Shared Services Agreement under seal as of the date
first above written.

 

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Name: Mark R. Young

 

 

Title: Executive Vice President and General Counsel

 

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name: Adam D. Portnoy

 

 

Title: President and Chief Executive Officer

 

17

--------------------------------------------------------------------------------